Citation Nr: 1500119	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for prostate cancer status post transurethral resection prostatectomy associated with herbicide exposure.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the Houston, Texas RO on April 24, 2014.  The Veteran did not appear for his scheduled hearing.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(c), (d) (2014).

In Report of General Information taken prior to the hearing, a RO employee recorded that the Veteran stated that he was unable to attend his scheduled hearing because he had to attend a court-ordered deposition.  He requested that his hearing be rescheduled.  Good cause to reschedule the hearing has been shown and, therefore, the Board will remand the Veteran's case to schedule a Travel Board hearing at the Houston, Texas RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans' Law Judge at the Houston, Texas RO.  Notify the Veteran of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




